The facts in this case fully appear in the opinion of Vice-Ordinary Jayne reported in 131 N.J. Eq. 563. The law applicable is exhaustively examined and analyzed. *Page 280 
The question for determination was the intent of the testator expressed in his will. Testator intended to provide for the servants employed at his homes, one of which was closed in the winter and one of which was closed in the summer. At the summer place, a farm in Annandale, New Jersey, a farmer and caretaker was employed to do certain duties about the premises the year around. His wife did the laundry, as well as whatever else she was asked to do, when the testator was there. The other legatee assisted the caretaker.
The words "household servants" are not words of art but depend for their meaning on the way in which used. The testator desired to provide for those employed at Annandale, when that place was closed, because the will provides: "should either of said homes be closed at the time of my death, the servants who were employed therein at the time of closing such home shall be treated as though employed there at the time of my death."
The only servants employed at Annandale, when that place was closed because of his absence, were those mentioned in the decision of the Prerogative Court. The clause quoted would be meaningless if the construction adopted was not followed because the cook and housemaid employed by testator were employed in both establishments.
The rulings of the Vice-Ordinary were in all other respects proper.
The decree is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, WELLS, RAFFERTY, THOMPSON, JJ. 11.
For reversal — None. *Page 281